Exhibit 10.1


Agreement Relating to Indemnification and Clawback Rights, and Release


This Agreement Relating to Indemnification and Clawback Rights, and Release
("Agreement") is made and entered into this February 6th, 2012 (the “Effective
Date”) by and between The Spectranetics Corporation (“Spectranetics”) and John
G. Schulte (“Schulte”).


1.    Definitions.


“Appeal,” when used as a noun, means any challenge to any decision or verdict
made by the Trial Court or the jury empanelled by the Trial Court, where such
challenge is made in a court other than the Trial Court. When used as a verb, it
means the process of undertaking an Appeal.


“Appellate Court” means a court that hears an Appeal.


“Case” means U.S. v. George John Schulte, et al., case number 10-CR-0045-WYD, to
the extent of the charges contained in the Second Superseding Indictment dated
May 5, 2011.


“Charter Documents” means the Certificate of Incorporation and Bylaws of
Spectranetics.


“Clawback Rights” means the rights of Spectranetics to recover Legal Fees and
Expenses advanced to or on behalf of Schulte commencing with the date that the
Federal Investigation started, in the event that the verdict or findings at the
Trial would result in Schulte’s being required to repay amounts, whether those
rights arise under the Indemnification Agreement, DGCL, the Charter Documents,
or the Undertakings.


“DGCL” means the Delaware General Corporation Law.
 
“Federal Investigation” means: the investigations initiated by the United States
government on or after September 4, 2008, including, but not limited to
investigations and proceedings of or brought by the U.S. Food and Drug
Administration, the U.S. Immigration and Customs Enforcement, and/or the U.S.
Department of Justice.


“Indemnification Rights” means Schulte’s right to advancement of expenses and
indemnification pursuant to the Indemnification Agreement, the DGCL, the Charter
Documents and/or the Undertakings.


“Legal Fees and Expenses” means: (i) fees paid or to be paid to attorneys for
their time in investigating, preparing to defend, or defending the Federal
Investigation, paid or to be paid by Spectranetics to or on behalf of Schulte;
and (ii) expenses for investigating, preparing to defend, and defending the
Federal Investigation, that were paid or to be paid by Spectranetics to or on
behalf of Schulte.


“Successful” means a ruling by an Appellate Court which results in an
over-ruling of a decision by the Trial Court and an order for a new trial.


“Trial” means legal proceedings that take place in the Trial Court relating to
the Case on or after January 1, 2012, including pre-trial motions, the trial,
motions during the trial, sentencing, and any briefing relating to those
activities, but specifically excluding any legal action relating to the Case
that takes place in or is directed to a court other than the Trial Court,
including but not limited to any Appeal.



1

--------------------------------------------------------------------------------


“Trial Court” means the United States District Court for the District of
Colorado.


“Undertakings” means the Affirmation and Undertaking for Advancement of Expenses
Pursuant to Delaware General Corporation Law §145(e) and the Bylaws of The
Spectranetics Corporation signed by Schulte and dated September 23, 2008 and
November 9, 2008.


2.    Clawback Rights and Indemnification Rights. Except as specifically
provided in this Agreement, Spectranetics will have no further Clawback Rights
regarding Legal Fees and Expenses under the Indemnification Agreement, the DGCL,
the Charter Documents and/or the Undertakings. Except as specifically provided
in this Agreement, Schulte will have no further Indemnification Rights regarding
Legal Fees and Expenses under the Indemnification Agreement, the DGCL, the
Charter Documents and/or the Undertakings. Except as otherwise provided in this
Agreement, Spectranetics and Schulte retain all other rights and obligations
under the Indemnification Agreement, the DGCL, the Charter Documents and/or the
Undertakings.


3.    Payments.


a.    Spectranetics will reimburse Schulte an amount not to exceed $1.9 million
for his Legal Fees and Expenses that are incurred on or after January 1, 2012
for the Case and any Appeal that is not Successful. For purposes of calculating
amounts paid by Spectranetics on behalf of Schulte, the following rules will
apply for people and entities retained by Schulte and a co-defendant: ½ of the
actual cost for a court reporter and transcripts; ½ of the actual cost of one
person to do computer work; ½ of the actual cost of a jury consultant; ½ of the
actual cost of expert witnesses; and 1/3 of the actual cost of computer data
storage by Iris. Spectranetics will pay the enumerated expenses in full, but
only the fractions listed will be applied for purposes of the dollar cap in the
first sentence of this subsection.


b.    Schulte will deliver copies of his attorney’s bills and receipts for Legal
Fees and Expenses covered under subsection (a) to Spectranetics. Spectranetics
will pay Schulte (or his attorneys) the amounts of Legal Fees and Expenses shown
on that documentation that relate to the time periods stated in subsection (a)
within 30 days of receipt up to the total amounts noted in subsection (a).
 
4.    Mistrial. In the event that there is a mistrial declared by the Trial
Court at any stage of the Trial, and the mistrial is not the result of any
misconduct by Schulte, his attorneys, his witnesses, or his experts, then either
Schulte or Spectranetics may send a notice to the other within 10 business days
of the declaration of the mistrial, stating that this Agreement is null and void
ab initio. In the event that there is a mistrial declared by the Trial Court at
any stage of the Trial, and the mistrial is the result of any misconduct by
Schulte, his attorneys, his witnesses, or his experts, then Spectranetics may
send a notice to Schulte within 10 business days of the declaration of the
mistrial, stating that this Agreement is null and void ab initio. The effects of
declaring this Agreement void ab initio will include: the voiding of the
releases provided in Section 6, the revival of the Schulte’s Indemnification
Rights and Spectranetics’ Clawback Rights.


 


2

--------------------------------------------------------------------------------


5.    Appeal, New Trial.


a.    In the event that Schulte Appeals any result of the Trial and the Appeal
is Successful, then: (i) Spectranetics will reimburse Schulte for up to $200,000
of Legal Fees and Expenses incurred in connection with the Appeal; (ii) Schulte
will retain his full Indemnification Rights and Spectranetics will advance to
Schulte reasonable Legal Fees and Expenses of any new trial that is conducted as
a result of the ruling of the Appellate Court; and (iii) Spectranetics will have
Clawback Rights for all of the Legal Fees and Expenses that are advanced by
Spectranetics in connection with the Appeal and any new trial or any subsequent
proceedings.


b.    In the event that there is a mistrial declared by the Trial Court at any
stage of the Trial, and the mistrial is not the result of any misconduct by
Schulte, his attorneys, his witnesses, or his experts, and neither Schulte nor
Spectranetics sends the notice provided for in Section 4, then: (i) Schulte will
retain his full Indemnification Rights and Spectranetics will advance to Schulte
reasonable Legal Fees and Expenses of any new trial that is conducted as a
result of the mistrial; and (ii) Spectranetics will have Clawback Rights for all
of the Legal Fees and Expenses that are advanced by Spectranetics in connection
the new trial or any subsequent proceedings.


6.    Release.


a.    Schulte releases, acquits and forever discharges Spectranetics from any
and all actions, causes of action, suits, claims, demands, rights,
controversies, debts, agreements, damages, costs, expenses, liabilities and
compensation whatsoever (collectively, “Claims”) that Schulte now has or may
hereafter have against Spectranetics on account of or arising out of any matter,
thing, or event which has happened, developed or occurred, whether known or
unknown, at any time prior to the Effective Date.


b.    Spectranetics releases, acquits and forever discharges Schulte from any
and all Claims that Spectranetics now has or may hereafter have against Schulte
on account of or arising out of any matter, thing, or event which has happened,
developed or occurred, whether known or unknown, at any time prior to the
Effective Date.


c.    Without limiting the generality of the foregoing, Spectranetics and
Schulte agree that these releases include Claims for any and all payments made
by either of them after the Effective Date that arise from the Federal
Investigation, but not to the extent that those payments would be subject to
Clawback Rights that are specifically retained or that may be revived under the
terms of this Agreement.


d.    Schulte and Spectranetics do not release each other from any Claims
arising out of the breach or alleged breach of this Agreement.


7.    Unknown Facts. Schulte and Spectranetics acknowledge that they are aware
that they or their attorneys may later discover facts different from or in
addition to the facts which they now know or believe to be true with respect to
the subject matter of this Agreement, but that it is their intention to, and
they do, fully, finally, absolutely, and forever settle any and all claims,
disputes and differences which do now exist, may exist, or may have existed
between them as set forth herein and that in furtherance of such intention, the
mutual general release given above shall be, and remain, in effect as a full and
complete mutual and general release, notwithstanding any mistake of fact or the
discovery of any different or additional facts.



3

--------------------------------------------------------------------------------


8.    Miscellaneous.


a.    Successors and Assigns. The provisions of this Agreement will be deemed to
bind, obligate and extend to, and inure to the benefit of the parties’
successors and assigns.


b.    Entire Agreement and Amendment. This Agreement contains the entire
agreement and understanding between Spectranetics and Schulte and supersedes and
replaces all prior negotiations or proposed agreements, written or oral relating
to its subject matter. Neither of the parties has entered into this Agreement in
reliance upon any promise, representation or warranty not contained in this
Agreement. Each party has fully and carefully read the foregoing Agreement,
knows and understands its contents, has had the advice of legal counsel, and
signs it freely. This Agreement may be amended only by a writing signed by both
Spectranetics and Schulte.


c.    Method of Signing. This Agreement may be executed electronically and in
two or more counterparts, each of which will be deemed an original and all
together will constitute one and the same instrument.


d.    Notices. Any notice, request, instruction or other document to be given
under this Agreement will be in writing and will be delivered personally or sent
by a reputable overnight courier to the addresses shown on the signature page or
to another address that is provided by notice under this subsection.


The Spectranetics Corporation




By:     /s/ Roger Wertheimer        
Roger Wertheimer
Vice President
9965 Federal Drive
Colorado Springs, CO 80921-3617






 /s/ John G. Schulte                    
John G. Schulte
Address for Notices:                
 
 
Approved by:
 




/s/ Michele Berdinis Fagin                        
Michele Berdinis Fagin
Sparks Willson Borges Brandt & Johnson, P.C.
24 S. Weber Street, Suite 400
Colorado Springs, CO 80903


Outside counsel to The Spectranetics Corporation




/s/ Stephen C. Schulte                        
Stephen C. Schulte
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601-9703


Counsel to John G. Schulte




4